 Case 1:21-cv-00837-NLH-KMW Document 1 Filed 01/18/21 Page 1 of 5 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                  :
Billy C. Bennett,                                 :
                                                  :
                       Plaintiff,                 :
                                                    Civil Action No.: ______
       v.                                         :
                                                  :
MRS BPO, LLC,                                     :
                                                  :
                       Defendant.                 :
                                                  :
                                                  :
                                                  :

                                           COMPLAINT

               Plaintiff, Billy C. Bennett, says by way of Complaint against Defendant, MRS

BPO, LLC, as follows:

                                         JURISDICTION

       1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiff’s

personal privacy by Defendant and its agents in their illegal efforts to collect a consumer debt.

       2.      Venue is proper in the U.S. District Court for the District of New Jersey pursuant

to 28 U.S.C. § 1391(b), as Defendant transacts business in the State of New Jersey.

                                            PARTIES

       3.      The Plaintiff, Billy C. Bennett (“Plaintiff”), is an adult individual residing in

Maiden, North Carolina, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

       4.      Defendant MRS BPO, LLC (“MRS”), is a New Jersey business entity with an

address of 1930 Olney Avenue, Cherry Hill, New Jersey 08003, operating as a collection agency,

and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
 Case 1:21-cv-00837-NLH-KMW Document 1 Filed 01/18/21 Page 2 of 5 PageID: 2




                      ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        5.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

(the “Creditor”).

        6.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

        7.      The Debt was purchased, assigned or transferred to MRS for collection, or MRS

was employed by the Creditor to collect the Debt.

        8.      MRS attempted to collect the Debt and, as such, engaged in “communications” as

defined in 15 U.S.C. § 1692a(2).

    B. MRS Engages in Harassment and Abusive Tactics

        9.      In or around November 2020, MRS began calling Plaintiff in an attempt to collect

the Debt.

        10.      During the initial conversation, while MRS was attempting to confirm Plaintiff’s

identity, neither Plaintiff’s date of birth nor the last four digits of his social security number

matched MRS’ records for the consumer.

        11.     Plaintiff advised MRS that it appeared that MRS was trying to reach his father

and requested that all calls to Plaintiff’s number cease.

        12.     Knowing that it was calling the wrong number to reach the consumer, MRS

continued to call Plaintiff in an attempt to collect the Debt.

        13.     MRS’ actions caused Plaintiff a significant amount of frustration, annoyance, and

inconvenience.



                                                   2
 Case 1:21-cv-00837-NLH-KMW Document 1 Filed 01/18/21 Page 3 of 5 PageID: 3




   C. Plaintiff Suffered Actual Damages

       14.        Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       15.        As a direct consequence of the Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                               COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. § 1692, et seq.

       16.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       17.        The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

       18.        The Defendant’s conduct violated 15 U.S.C. § 1692b(3) in that Defendant

contacted third parties in regards to the Plaintiff’s debt on numerous occasions, without being

asked to do so.

       19.        The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       20.        The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       21.        The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.


                                                    3
 Case 1:21-cv-00837-NLH-KMW Document 1 Filed 01/18/21 Page 4 of 5 PageID: 4




       22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       23.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       24.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       25.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages including, but not limited to, the emotional distress the

                       Plaintiff has suffered (and continues to suffer) as a result of the intentional,

                       reckless, and/or negligent FDCPA violations and intentional, reckless, and/or

                       negligent invasions of privacy pursuant to 15 U.S.C. § 1692k(a)(1);

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3);

                   4. Such other and further relief that the Court may deem just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 18, 2021

                                               Respectfully submitted,

                                               By: /s/ Sofia Balile

                                               Sofia Balile, Esq.
                                               Lemberg Law, LLC
                                               43 Danbury Road
                                               Wilton, CT 06897

                                                   4
Case 1:21-cv-00837-NLH-KMW Document 1 Filed 01/18/21 Page 5 of 5 PageID: 5




                                  Phone: (203) 653-2250
                                  Fax: (203) 653-3424
                                  E-mail: sbalile@lemberglaw.com

                                  The Law Office of Sofia Balile, Esq.
                                  155 Water Street
                                  Brooklyn, NY 11201
                                  Phone: (646) 580-6116
                                  Fax: (877) 516-5646




                                     5
